internal_revenue_service number info release date conex-164697-02 cc ita b2 uil date dear this letter is in response to your inquiry on behalf of your constituent represents some employees of the and believes that the should treat meal allowances paid to these employees while their assigned ship is docked in port as tax-free travel expense reimbursements an employer can reimburse deductible employee business_expenses tax-free if the employer reimburses only bona_fide expenses related to the employer’s business otherwise the employer must treat the reimbursements as taxable wages i hope the following general information will be helpful to you whether employee expense reimbursements are excluded from wages and therefore are exempt from the withholding and payment of employment_taxes depends on whether the employer maintains an accountable_plan that meets the standards set forth in the tax regulations if an employer maintains an accountable_plan and the employer reimburses deductible business_expenses the reimbursement is not taxable if the employer also reimburses nondeductible business_expenses however such reimbursements are treated as paid under a nonaccountable_plan are included in the employee’s gross_income and must be reported as wages for employment_tax purposes meal expenses are inherently_personal expenses however meal expenses are considered business_expenses and deductible if paid_or_incurred while traveling away from home in the pursuit of a trade_or_business see 326_us_465 1946_1_cb_57 through case law and administrative practice a concept of a tax_home has developed that ensures only those expenses necessitated by the exigencies of the trade_or_business and that require the employee to incur duplicate expenses will be deductible an employee’s tax_home is generally the vicinity of the employee’s regular place of business or if more than one regular place then the employee’s principal_place_of_business if the employee has no regular or principal_place_of_business then the tax_home is at the employee’s place of abode in a real and substantial sense defined by administrative practice to refer to the employee’s residence but only if the employee maintains certain business-related contacts within that vicinity if the employee has no regular or principal_place_of_business and has no place of abode in a real and substantial sense the employee is considered to be an itinerant whose tax_home is wherever the employee happens to work thus whether an employee is traveling away from home generally depends on the specific facts related to the specific traveler see for example 115_tc_210 a case referred to by your constituent because of the individual nature of this inquiry the tax_home determination generally cannot be applied to a class of employees without regard to each employee’s specific situation in this sense your constituent is correct that any past informal irs advice that no employees were traveling away from home may be inaccurate by the same token however it may be inaccurate to conclude that every reimbursed employee is traveling away from home if an employer wishes to reimburse its employees’ meal expenses tax-free and the other accountable_plan rules are met the employer must determine that each reimbursed employee is traveling away from home however an employer is not required to adopt an accountable_plan and thus it may forgo making the individual tax_home determinations if so the employer must treat all of the meal expense reimbursements as taxable wages in order for the employer to be in compliance with its tax obligations we are willing to assist the employer in applying the rules described above if requested if an employee receives a meal expense reimbursement that the employer has treated as wages and if the employee was in fact traveling away from home under this criteria the employee can claim a miscellaneous itemized_deduction on his or her federal_income_tax return in this case the employee generally can claim the standard_meal_allowance provided by the irs per_diem rules i hope this information is helpful please call me at at or if you have any questions sincerely james l atkinson associate chief_counsel income_tax accounting
